[ex102alexandriarealestat001.jpg]
DocuSign Envelope ID: AAA2986A-8994-4E12-B52E-A820E5BB0F56 SIXTH AMENDMENT TO
LEASE AGREEMENT THIS SIXTH AMENDMENT TO LEASE AGREEMENT (this “Sixth Amendment”)
is made as of July 15, 2020, by and between ARE-SD REGION NO. 20, LLC, a
Delaware limited liability company (“Landlord”), and MIRATI THERAPEUTICS, INC.,
a Delaware corporation (“Tenant”). RECITALS A. Landlord and Tenant entered into
that certain Lease Agreement dated as of June 24, 2014, as amended by that
certain First Amendment to Lease Agreement dated as of March 23, 2017, as
further amended by that certain Second Amendment to Lease Agreement dated as of
April 5, 2018, as further amended by that certain Third Amendment to Lease
Agreement dated as of August 2, 2018, as further amended by that certain Amended
and Restated Fourth Amendment to Lease Agreement dated as of October 30, 2019,
and as further amended by that certain Fifth Amendment to Lease Agreement dated
as of March 4, 2020 (the “Fifth Amendment”)(as amended, the “Lease”). Pursuant
to the Lease, Tenant leases certain premises consisting of approximately 26,931
rentable square feet (“Current Premises”) in a building located at 9393 Towne
Centre Drive, San Diego, California. The Current Premises are more particularly
described in the Lease. Capitalized terms used herein without definition shall
have the meanings defined for such terms in the Lease. B. Landlord and Tenant
desire, subject to the terms and conditions set forth below, to amend the Lease
to, among other things, expand the size of the Current Premises by adding that
portion of the Building commonly known as Suite 100, containing approximately
6,612 rentable square feet on the first floor of the Building (the “Third
Expansion Premises”), as shown on Exhibit A attached to this Sixth Amendment.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows: 1. Third Expansion Premises. In addition to the Current Premises,
commencing on the Third Expansion Premises Commencement Date (as defined below),
Landlord leases to Tenant, and Tenant leases from Landlord, the Third Expansion
Premises. 2. Delivery. The “Third Expansion Premises Commencement Date” shall be
the date that is 1 business day after the mutual execution of this Sixth
Amendment by the parties. Upon request of Landlord, Tenant shall execute and
deliver a written acknowledgment of the Third Expansion Premises Commencement
Date in a form substantially similar to the form of the “Acknowledgement of
Third Expansion Premises Commencement Date” attached hereto as Exhibit B;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect the parties’ rights hereunder. Except as set forth in this
Sixth Amendment: (i) Tenant shall accept the Third Expansion Premises in their
“as-is” condition as of the Third Expansion Premises Commencement Date, subject
to all applicable Legal Requirements; (ii) Landlord shall have no obligation for
any defects in the Third Expansion Premises; and (iii) Tenant’s taking
possession of the Third Expansion Premises shall be conclusive evidence that
Tenant accepts the Third Expansion Premises and that the Third Expansion
Premises were in good condition at the time possession was taken. Tenant agrees
and acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Third Expansion Premises, and/or the suitability of the Third Expansion
Premises for the conduct of Tenant’s Copyright C 2005. Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary - Do Not
ALEXANDRIA, Copy or Distribute. Alexandria and the Alexandria Logo are
registered lrademarks of Alexandria Real Estate Equities. lnc. 737005522.2 1



--------------------------------------------------------------------------------



 
[ex102alexandriarealestat002.jpg]
DocuSign Envelope ID: AAA2986A-8994-4E12-B52E-A820E5BB0F56 business, and Tenant
waives any implied warranty that the Third Expansion Premises are suitable for
the Permitted Use. 3. Definition of Premises and Rentable Area of Premises.
Commencing on the Third Expansion Premises Commencement Date, the defined terms
“Premises” and “Rentable Area of Premises” on Page 1 of the Lease is deleted in
its entirety and replaced with the following: “Premises: Those portions of the
first and second floors of the Building consisting of approximately 33,543
rentable square feet, commonly known as (i) Suite 200 containing approximately
8,318 rentable square feet of office space (“Suite 200”), (ii) Suite 210
containing approximately 2,564 rentable square feet of office space (“Suite
210”), (iii) Suite 220 containing approximately 1,646 rentable square feet of
laboratory space (“Suite 220”), (iv) Suite 240 containing approximately 2,295
rentable square feet of laboratory space (“Suite 240”), (v) Suite 250 containing
approximately 3,096 rentable square feet of office space (“Suite 250”), (vi)
Suite 110 containing approximately 6,116 rentable square feet of office and
laboratory space (“Suite 110”), (vii) Suite 230 containing approximately 2,898
rentable square feet of laboratory space, and (viii) Suite 100 containing
approximately 6,612 rentable square feet (“Suite 100”), all as shown on Exhibit
A. Suite 200, Suite 210 and Suite 250 may be collectively referred to herein as
the ‘Office Premises.’” “Rentable Area of Premises: 33,543 sq. ft.” Exhibit A
attached to the Lease is amended as of the Third Expansion Premises Commencement
Date to include Exhibit A attached to this Sixth Amendment. 4. Base Rent. a.
Current Premises. Tenant shall continue paying Base Rent with respect to the
Current Premises as provided in the Lease through the Termination Date (as
defined in Section 6 below). b. Third Expansion Premises. Tenant shall not be
required to pay Base Rent with respect to the Third Expansion Premises through
the Termination Date. 5. Tenant’s Share. Commencing on the Third Expansion
Premises Commencement Date, the defined term “Tenant’s Share of Operating
Expenses of Building” on page 1 of the Lease shall be deleted in its entirety
and replaced with the following: “Tenant’s Share of Operating Expenses of
Building: 80.28%” 6. Term. For the avoidance of doubt, the expiration date of
the term of the Lease shall occur on the date that is 20 days after the
Commencement Date (as defined in the New Lease) of the New Lease (“Termination
Date”). Notwithstanding the foregoing, if the New Lease terminates prior to the
Commencement Date (as defined in the New Lease) of the New Lease such that the
Commencement Date (as defined in the New Lease) of the New Lease never occurs,
the “Termination Date” shall occur on the date that is 30 days after the
termination date of the New Lease. 7. Parking. Subject to the terms of Section
10 of the original Lease, commencing on the Third Expansion Premises
Commencement Date, Tenant shall have the right to use an additional 26 parking
spaces. 8. Brokers. Landlord and Tenant each represents and warrants that it has
not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this Sixth Amendment and that no
Broker brought about this transaction. Landlord and Tenant each Copyright C
2005. Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED. Confidential
and Proprietary - Do Not ALEXANDRIA, Copy or Distribute. Alexandria and the
Alexandria Logo are registered lrademarks of Alexandria Real Estate Equities.
lnc. 737005522.2 2



--------------------------------------------------------------------------------



 
[ex102alexandriarealestat003.jpg]
DocuSign Envelope ID: AAA2986A-8994-4E12-B52E-A820E5BB0F56 hereby agrees to
indemnify and hold the other harmless from and against any claims by any Broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this Sixth Amendment. 9.
OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules. 10. California Accessibility Disclosure. Section
10 of the Fifth Amendment in hereby incorporated into this Sixth Amendment by
reference. 11. Miscellaneous. a. This Sixth Amendment is the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous oral and written agreements and discussions. This
Sixth Amendment may be amended only by an agreement in writing, signed by the
parties hereto. b. This Sixth Amendment is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. c.
This Sixth Amendment may be executed in 2 or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature process complying with the U.S.
federal ESIGN Act of 2000) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes. Electronic signatures shall be deemed original
signatures for purposes of this Sixth Amendment and all matters related thereto,
with such electronic signatures having the same legal effect as original
signatures. d. Except as amended and/or modified by this Sixth Amendment, the
Lease is hereby ratified and confirmed and all other terms of the Lease shall
remain in full force and effect, unaltered and unchanged by this Sixth
Amendment. In the event of any conflict between the provisions of this Sixth
Amendment and the provisions of the Lease, the provisions of this Sixth
Amendment shall prevail. Whether or not specifically amended by this Sixth
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this Sixth
Amendment. [Signatures are on the next page] Copyright C 2005. Alexandria Real
Estate Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary - Do Not
ALEXANDRIA, Copy or Distribute. Alexandria and the Alexandria Logo are
registered lrademarks of Alexandria Real Estate Equities. lnc. 737005522.2 3



--------------------------------------------------------------------------------



 
[ex102alexandriarealestat004.jpg]
DocuSign Envelope ID: AAA2986A-8994-4E12-B52E-A820E5BB0F56 IN WITNESS WHEREOF,
the parties hereto have executed this Sixth Amendment as of the day and year
first above written. TENANT: MIRATI THERAPEUTICS, INC., a Delaware corporation
liDocuSlgned by: By:______ ~_Vi_A~'~~ 69~~~5F_~~E6~7~.ts_3._.. _________ Its:
---------------------SVP& CAO LANDLORD: ARE-SD REGION NO. 20, LLC, a Delaware
limited liability company By: ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware
limited partnership, managing member By: ARE-ORS CORP., a Maryland corporation,
general partner Copyright O 2005. Alcxondria Real E..~tate Equities. lnc. ALL @
RIGHTS RESERVED, Confidcn1ial and Propricu1ry - Dn Not AL l: x AN O ll. 1 A,
Copy or Distribul'e. Alcxu.ndrfo aml lhcAlcx::mdrin Logo nrc rcg,is1ercd
trademarks of Alc,i:andri 11 Real ~~ tute l:qultil;$, tnc. 737005522.2 4



--------------------------------------------------------------------------------



 
[ex102alexandriarealestat005.jpg]
DocuSign Envelope ID: AAA2986A-8994-4E12-B52E-A820E5BB0F56 Exhibit A Third
Expansion Premises Copyright C 2005, Alexandria Real Estate Equities. Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary - Do Not ALEXANDRI A, Copy or
Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc. 737005522.2



--------------------------------------------------------------------------------



 
[ex102alexandriarealestat006.jpg]
DocuSign Envelope ID: AAA2986A-8994-4E12-B52E-A820E5BB0F56 Copyright C 2005,
Alexandria Real Estate Equities. Inc. ALL RIGHTS RESERVED. Confidential and
Proprietary - Do Not ND RI A, Copy or Distribute. Alexandria and the Alexandria
Logo are registered trademarks of Alexandria Real Estate Equities, Inc.
737005522.2



--------------------------------------------------------------------------------



 
[ex102alexandriarealestat007.jpg]
DocuSign Envelope ID: AAA2986A-8994-4E12-B52E-A820E5BB0F56 Copyright C 2005,
Alexandria Real Estate Equities. Inc. ALL RIGHTS RESERVED. Confidential and
Proprietary - Do Not ALEXANDRI A, Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc. 737005522.2



--------------------------------------------------------------------------------



 
[ex102alexandriarealestat008.jpg]
DocuSign Envelope ID: AAA2986A-8994-4E12-B52E-A820E5BB0F56 Exhibit B
Acknowledgment of Third Expansion Premises Commencement Date This ACKNOWLEDGMENT
OF THIRD EXPANSION PREMISES COMMENCEMENT DATE is made this _____ day of
______________, ____, between ARE-SD REGION NO. 20, LLC, a Delaware limited
liability company (“Landlord”), and MIRATI THERAPEUTICS, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Lease
Agreement dated as of June 4, 2014, as amended by that certain First Amendment
to Lease Agreement dated as of March 23, 2017, as further amended by that
certain Second Amendment to Lease Agreement dated as of April 5, 2018, as
further amended by that certain Third Amendment to Lease Agreement dated as of
August 2, 2018, as further amended by that certain Amended and Restated Fourth
Amendment to Lease Agreement dated as of October 30, 2019, as amended by that
certain as further amended by that certain Fifth Amendment to Lease Agreement
dated as of March 4, 2020, and as further amended by that certain Sixth
Amendment to Lease Agreement dated as of July __, 2020 (as amended, the
“Lease”), by and between Landlord and Tenant. Any initially capitalized terms
used but not defined herein shall have the meanings given them in the Lease.
Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Third Expansion Premises Commencement Date is ______________, _____. In
case of a conflict between the terms of the Lease and the terms of this
Acknowledgment of Third Expansion Premises Commencement Date, this
Acknowledgment of Third Expansion Premises Commencement Date shall control for
all purposes. IN WITNESS WHEREOF, Landlord and Tenant have executed this
ACKNOWLEDGMENT OF THIRD EXPANSION PREMISES COMMENCEMENT DATE to be effective on
the date first above written. TENANT: MIRATI THERAPEUTICS, INC., a Delaware
corporation By: Its: LANDLORD: ARE-SD REGION NO. 20, LLC, a Delaware limited
liability company By: ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited
partnership, managing member By: ARE-QRS CORP., a Maryland corporation, general
partner By: Its: Copyright C 2005, Alexandria Real Estate Equities. Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary - Do Not ALEXANDRI A, Copy or
Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc. 737005522.2



--------------------------------------------------------------------------------



 